The statute upon which the action is founded provides that "the proprietors of every railroad shall be liable for all damages which shall accrue to any person or property by fire or steam from any locomotive or other engine on such road." G. L., c. 162, s. 8. It makes no distinction between different kinds of property. Under it, in Rowell v. Railroad,57 N.H. 132, 58 N.H. 514, Smith v. Railroad, 63 N.H. 25, and under the similar statute of Vermont (G. S., c. 28, s. 78, much more favorable to the position taken by the defendants) in Grand Trunk Railroad v. Richardson,91 U.S. 454, recoveries were had for the destruction by fire of lumber and other personal property. In Laird v. Railroad, 62 N.H. 254, all the property destroyed was personal, and the principal part of it consisted of a stock of goods. The plaintiff's right of recovery does not depend *Page 546 
upon the defendants' ability to obtain insurance upon the property consumed. The defendants have by the statute an insurable interest in all property on the line of their road exposed to damage by fire or steam from their locomotives or other engines. G. L., c. 162, s. 9. Whether they procure or can procure insurance is immaterial.
The testimony tending to show that other fires were set about the same time by the same engine was competent. Boyce v. Railroad, 43 N.H. 627; Smith v. Railroad, supra; Grand Trunk Railroad v. Richardson, supra.
Judgment on the verdict.
BLODGETT, J., did not sit: the others concurred.